                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    LOURDES DEL RIO, et al.,                              CASE NO. C17-0690-JCC
10                            Plaintiffs,                   MINUTE ORDER
11               v.

12    IPECO HOLDINGS, LTD., et al.,

13                            Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Plaintiffs’ unopposed motion to substitute a
18   proper party (Dkt. No. 86). Pursuant to Federal Rule of Civil Procedure 25(a)(1), and finding
19   good cause, the Court GRANTS the motion. Liana M. Murphy shall be substituted, as Executrix
20   of the Estate of Lourdes A. Del Rio, as Intervenor in this case and may recover whatever relief
21   she may be legally entitled. The Clerk is DIRECTED to terminate Plaintiff Lourdes A. Del Rio
22   from this matter. The parties and the Clerk are DIRECTED to caption all future pleadings as:
23   Jorge Calero, et al. v. Ipeco Holdings, Ltd., et al.
24          //
25          //
26          //


     MINUTE ORDER
     C17-0690-JCC
     PAGE - 1
 1        DATED this 14th day of August 2019.

 2                                              William M. McCool
                                                Clerk of Court
 3
                                                s/Tomas Hernandez
 4
                                                Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-0690-JCC
     PAGE - 2
